Exhibit 10.22

AMENDMENT TO LIMITED CONTINUING GUARANTY

This Amendment to Limited Continuing Guaranty (this “Amendment”), dated as of
September 22, 2006, relates to the Limited Continuing Guaranty dated as of
January 5, 2006 (as amended to date, the “Guaranty”), among Millennium Gaming,
Inc., Esquire Ltd., Inc. and MGIM, LLC (collectively the “Guarantors”) in favor
of the Lenders (as defined in the Credit Agreement (as hereinafter defined)) and
Bank of America, N.A. (“Bank of America”), as Administrative Agent (the
“Administrative Agent”).

In compliance with the Credit Agreement dated as of January 5, 2006 (as amended,
supplemented, modified or restated from time to time, the “Credit Agreement”)
among Cannery Casino Resorts, LLC, The Cannery Hotel and Casino, LLC, Nevada
Palace, LLC, and Rampart Resort Management, LLC (the “Borrowers”), the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders, OCM
AcquisitionCo, LLC (the “Additional Guarantor”) and the Guarantors hereby agree
as follows (capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement):

1.             Amendment.  The Guaranty is hereby amended to add as a party, and
more specifically, as a Guarantor thereunder, the Additional Guarantor.

2.             Additional Guarantor as Guarantor.  As of the date hereof, the
Additional Guarantor shall become a Guarantor under the Guaranty, subject to all
of the obligations and liabilities of a Guarantor thereunder and agrees to be
bound thereby as a Guarantor for all purposes under the Loan Documents;
provided, that recourse against the Additional Guarantor shall be limited to its
Equity Interests in CCR that are the subject of the Pledge Agreement.

3.             Pledge Undertakings.  By its execution hereof, the Additional
Guarantor agrees that by March 22, 2007, it shall have received from the
appropriate Gaming Boards all required approvals in connection with the
Amendment to Pledge Agreement attached as Exhibit A hereto; provided, however,
that such six month period shall be extended by an additional three months so
long as by December 22, 2007, the Additional Guarantor has filed with the
appropriate Gaming Boards all applications required to effect the foregoing.

4.             Effectiveness.  The Amendment shall become effective on the date
hereof upon the execution hereof by the Additional Guarantor and the
Administrative Agent and delivery hereof to the Administrative Agent.

5.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without regard to
principles of conflicts of law.

1


--------------------------------------------------------------------------------


In WITNESS WHEREOF, each of the undersigned has executed and delivered this
Amendment to Limited Continuing Guaranty as of the day and year first written
above.

OCM ACQUISITIONCO, LLC

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Kaplan

 

 

 

Name:

Stephen A. Kaplan

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald N. Beck

 

 

 

Name:

Ronald N. Beck

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

Attention: Stephen A. Kaplan

 

 

OCM AcquisitionCo, LLC

 

 

333 South Grand Avenue, 28th Floor

 

 

Los Angeles, California 90071

 

 

 

 

 

with a copy to:

 

 

 

 

 

Attention: Judi Kitano

 

 

Munger, Tolles & Olson LLP

 

 

355 South Grand Avenue, 35th Floor

 

 

Los Angeles, California 90071

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

By:

/s/ Chris M. Levine

 

 

Name:

Chris M. Levine

 

 

Title:

Assistant Vice President

 

 

 


--------------------------------------------------------------------------------